Citation Nr: 0937346	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a heart condition.  

2. Entitlement to service connection for a spine disability.  

3. Entitlement to service connection for a right foot 
disability.  

4. Entitlement to service connection for a right ankle 
disability.  

5. Entitlement to an initial compensable rating for residuals 
of pilonidal cyst removal.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1980 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in July 2004 and May 
2008, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In a Report of Contact in July 2009, the Veteran indicated 
that he did not want a Board hearing and was not withdrawing 
his service connection claim for a right foot disability and 
a right ankle disability.  

The issues of service connection for a heart condition and 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A right foot disability is not currently shown.  

2. A right ankle disability is not currently shown.  

3. Residuals of pilonidal cyst removal are manifested by 
comedones, flaky lesions of buttock area and a 5 by .5 cm 
scar; the evidence does not show that the residuals are at 
least 5 percent, but less than 20 percent, of the entire body 
involved, or at least 5 percent, but less than 20 percent, of 
the exposed area affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past twelve month period.


CONCLUSIONS OF LAW

1. A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

2. A right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

3. The criteria for an initial compensable rating for the 
service-connected residuals of pilonidal cyst removal have 
not been met.  38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2003 regarding the Veteran's claims for service 
connection claim for a right knee disability and right ankle 
disability.  In the letter, the Veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included, in general, the provisions 
for the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

As the claims of service connection for a right foot 
disability and right ankle disability are denied, no 
effective date or disability rating, which are the downstream 
elements of claim of service connection, following the grant 
of service connection, is assignable.  Therefore the limited 
content error in the VCAA notice as to the downstream element 
does not affect the essential fairness of the adjudication of 
the claims of service connection, and error is 
nonprejudicial. 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post adjudication, 
content-complying VCAA notice by letters, dated in December 
2003 and July 2008.  Where, as here, service connection has 
been granted and initial rating has been assigned, the claim 
of service connection have been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating.  Dingess, 19 Vet. 
App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
Social Security Administration (SSA) records and afforded the 
Veteran VA examinations.  In February 2004, the National 
Personnel Records Center, confirmed that the Veteran's 
service treatment records are unavailable.  In July 2004, 
there was a formal finding of unavailability of service 
treatment records.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Right Foot

Factual Background

Available service treatment records, provided by the Veteran, 
show that in April 1980, the Veteran injured his right foot 
while running and stepping into a hole.  The examiner noted 
the right foot was tender between the second and third 
metatarsal heads.  The Veteran complained of pain in his 
right foot, the provisional diagnosis was Morton's neuroma 
and he was referred to orthopedics.  That same month, he 
complained of a probable stress fracture of the right third 
metatarsal and was placed on a physical profile for stress 
fracture.  In May 1980, the records show "kicked right 
hallux", x-ray was negative.  The Veteran's separation 
examination in January 1983 was negative for any 
abnormalities.  

After service, the medical evidence includes VA records and 
underlying medical records from the SSA from 1984 to 2007.

On VA examination in January 2004, the Veteran claimed that 
although during service he injured his right foot and 
fractured his right toe, he did not have any symptomatology 
or limitations of function as a consequence of his right foot 
and toe injuries.  He indicated that he fractured his right 
great toe in high school and the only symptomatology 
associated with his right foot was some discomfort during 
cold weather exposure.  

Physical examination of the feet shows normal topographic 
anatomy with no evidence of deformity.  The assessment was 
asymptomatic residuals of in-service injury of the right 
foot.

In September 2004, the Veteran claimed he had arthritis in 
his right foot, especially during the winter.  In October 
2007, the Veteran provided testimony at a RO hearing that 
during service he injured his right foot and fractured bones 
when he slammed the foot into a hole.  He indicated he had a 
cast the last two weeks of basic training.  The Veteran 
testified that he did not have a current condition as a 
result of his right foot injury during service.  See hearing 
transcript (T.) at 24-25.

Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Available service treatment records show that in April 1980 
and May 1980 the Veteran was treated for a right foot injury, 
had a provisional diagnosis of Morton's neuroma, and x-ray 
was negative.  On separation examination n January 1983, 
there was no finding of a right foot disability.  After 
service, the Veteran first complained of discomfort in his 
right foot in January 2004, and of arthritis in September 
2004, which was over twenty years after service.  The absence 
of documented complaints indicative of a right foot 
disability from 1983 to 2004 weighs against the claim that 
complaints of right foot disability, first documented in 
2004, are related to service on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

The absence of continuity of symptoms from 1983 to 2004 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And while the Veteran has associated his current residuals of 
a right foot disability to service, the absence of medical 
evidence of continuity of symptomatology outweighs the 
Veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, the absence of symptoms of a right foot disability 
constitutes negative evidence.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.).  Here, the evidence of continuity fails not 
because of the lack of medical documentation, rather the 
assertions of continuity are not credible and less probative 
than the negative evidence as medical records from 1984 to 
2003 contain no complaint, diagnosis, finding, or history of 
a right foot disability.  The Veteran's silence as to a right 
foot disability, when otherwise affirmatively speaking of his 
health problems, including his medical history, constitutes 
negative evidence.  Here, the Veteran's assertions are less 
credible than the available contemporaneous service treatment 
records and the post-service medical records from 1984 to 
2003.  For these reasons, service connection for a right foot 
disability based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established. 

To the extent the Veteran's statements especially of 
arthritis and right foot discomfort, during the winter, are 
offered as proof of a right foot disability due to service, a 
right disability is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

As for service connection based on the initial documentation 
of a right foot disability under 38 C.F.R. § 3.303(d), where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between a right foot disability and 
service, a lay assertion on medical causation is not 
competent evidence, including the Veteran's statements, and 
testimony, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

As for the competent medical evidence of record, on VA 
examination in January 2004, the examiner found that 
residuals of a right foot injury during service were 
asymptomatic.  As for residuals of a right foot injury, that 
a right foot injury occurred during service is not enough to 
establish service connection, there must be a current 
disability resulting from the right foot injury.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
competent evidence of any current disability attributable to 
residuals of a right foot injury, there can be no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence, and as there is no such 
evidence favorable for the reasons articulated, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Right Ankle

Factual Background 

The available service treatment records show on separation 
examination in January 1983, abnormalities of the right ankle 
were not noted.  

After service, the medical evidence includes VA records and 
underlying medical records from the SSA from 1984 to 2007.

On VA examination in January 2004, the Veteran claimed that 
although during service he sprained his right ankle, he did 
not have any symptomatology or limitations of function as a 
consequence of his ankle injury.  

Physical examination of the feet shows normal topographic 
anatomy with no evidence of deformity.  The assessment was 
asymptomatic residuals of in-service injury of the right 
ankle.

In September 2004, the Veteran claimed he had arthritis in 
his right ankle, especially during the winter.  In October 
2007, the Veteran testified that he injured his right ankle 
in service when he jumped trying to flee from flames.  The 
Veteran testified that he did not have a current condition as 
a result of his right ankle injury during service.  See T. at 
24-25. 

Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

On the basis of available service treatment records, a right 
ankle injury was not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. § 
1131  and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document a 
right ankle injury, the Veteran is competent to describe 
symptoms of an injury, which he described on VA examination 
in January 2004 and during his RO hearing in October 2007.  
As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
right ankle disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, the records first show complaints of arthritis 
in the right ankle in September 2004, and the absence of 
symptoms of a right ankle disability from 1983 to 2004, a 
period of over twenty years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of symptoms of a right ankle disability 
constitutes negative evidence.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.).  Here, the evidence of continuity fails not 
because of the lack of medical documentation, rather the 
assertions of continuity are not credible and less probative 
than the negative evidence as records from 1984 to 2003 
contain no complaint, diagnosis, finding, or history of a 
right ankle disability.  The Veteran's silence as to a right 
ankle disability, when otherwise affirmatively speaking of 
his health problems, including his medical history, 
constitutes negative evidence.  Here, the Veteran's 
assertions are less credible than the available 
contemporaneous service treatment records and the post-
service medical records from 1984 to 2003.  For this reason, 
service connection for a right ankle disability based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established. 

To the extent the Veteran's statements of right ankle 
arthritis especially during the winter are offered as proof 
of a right ankle disability due to service, a right ankle 
disability is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

As for service connection of right ankle disability under 38 
C.F.R. § 3.303(d), where as here, the determinative issue 
involves a question of medical causation, that is, medical 
evidence of an association or link between a right ankle 
disability and service, a lay assertion on medical causation 
is not competent evidence, including the Veteran's 
statements, and testimony, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

As for the competent medical evidence of record, on VA 
examination in January 2004, the assessment was asymptomatic 
residuals of in-service injury of the right ankle.  As for 
residuals of a right ankle injury, that a right ankle injury 
occurred during service is not enough to establish service 
connection, there must be a current disability resulting from 
the right ankle injury.  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of competent evidence of any 
current disability attributable to residuals of a right ankle 
injury, there can be no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence, and as there is no such 
evidence favorable for the reasons articulated, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Residuals of Pilonidal Cyst Removal

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

Available service treatment records show that the Veteran had 
recurrent drainage on his pilonidal sinus and in September 
1982 underwent an excision of the pilonidal cyst.  

VA records show that in August 2005, the Veteran complained 
of pain and swelling in his tailbone area.  

In November 2005, the Veteran stated that in his tailbone 
area he had purple marks that were painful at times and had 
intermittent small growths.  VA records that same month show 
multiple comedones of buttocks, flaky lesions of superior 
portion of butt cheeks and helices of ear.  In October 2007, 
the Veteran testified that the VA examiner told him that the 
purple lumps were pimples.  

On VA examination in November 2008, the Veteran denied a 
reoccurrence of the pilonidal cyst or chronic drainage.  
Physical examination of the rectal area shows a horizontal 
scar approximately 4 to 5 cm above the anus measuring 5 by .5 
cm.  There was no significant tenderness to palpation, no 
keloid formation and the scar was not significantly adhered 
to the underlying tissue.  It was not irregular, unstable, 
elevated, or depressed.  There was no edema.  Rectal 
examination revealed no evidence of fluctuance or tenderness 
in the posterior aspect of the rectum. 

Analysis

The Veteran's residuals of pilonidal cyst removal are rated 
under Diagnostic Code 7806.  Under Diagnostic Code 7806, the 
criteria for a compensable rating, 10 percent, are at least 5 
percent, but less than 20 percent, of the entire body 
involved, or at least 5 percent, but less than 20 percent, of 
the exposed area affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past twelve month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

The pertinent evidence shows that in November 2005, the 
Veteran had multiple comedones of buttocks and flaky lesions 
of superior portion of butt cheeks.  On the more recent VA 
examination in November 2008 of the rectal area, he had a 
scar which was 5 by .5 cm, which was not tender, unstable, 
irregular, or depressed.  The comedones and flaky lesions of 
the butt cheeks and the 5 by .5 cm scar of the rectal area, 
do not more nearly approximate at least 5 percent of the 
entire body or 5 percent of the exposed area affected, and 
the evidence does not show that the Veteran required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past twelve month period.  Thus the 
criteria for a compensable rating under Diagnostic Code 7806 
are not met.

As for other applicable codes, the evidence does not show 
that the Veteran has scars that are deep or cause limited 
motion in an area or areas exceeding 6 square inches, are 
superficial and unstable or superficial and painful and thus 
a compensable rating under Diagnostic Codes 7801, 7803, and 
7804 is not warranted.  Diagnostic Code 7805 for scars rated 
on limitation of function of affected part need not be 
considered as the Veteran has raised a separate claim for a 
spine disability.  

For the reasons articulated, the preponderance of the 
evidence is against the claim for an initial compensable 
rating for residuals of pilonidal cyst removal and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Service connection for a right foot disability is denied.  

Service connection for a right ankle disability is denied.  

An initial compensable rating for residuals of pilonidal cyst 
removal is denied. 


REMAND

Available service treatment records show that in 1981, the 
Veteran complained of chest pain, had split beat and history 
of heart murmur in childhood.  On VA examination in January 
2004, the examiner noted that an ECG, showing an incomplete 
right bundle branch block and a possible old anterior 
infarct, was reviewed by an internist who concluded that in 
the absence of a heart murmur, the findings were not of 
clinical significance.  The examiner provided a diagnostic 
assessment of no present intrinsic heart disease or cardiac 
murmur.  Nevertheless, VA records in December 2003 show a 
cardiac murmur.  Subsequently, VA records in December 2004 
provide an assessment of tachycardia.  An ECG in March 2005, 
shows sinus rhythm with sinus arrhythmia, possible left 
atrial enlargement, incomplete right bundle block and a 
borderline ECG.  Thus a VA examination is warranted to 
determine whether the Veteran has a current heart condition 
that was incurred in or aggravated by service.  

The Veteran contends that his current spine problems are due 
to a spinal anesthesia administered during his surgery in 
service to remove a pilonidal cyst.  Available service 
treatment records show that in September 1982, the Veteran 
underwent surgery for excision of pilonidal cyst removal.  He 
is in receipt of service connection for residuals of a 
pilonidal cyst rated zero percent disabling.  However, he 
maintains that his degenerative joint and disease of the 
cervical spine with stenosis are the result of the spinal 
anesthesia given to him during the inservice surgery.  

A January 2004 VA feet examination was conducted.  An opinion 
regarding the etiology of the Veteran's cervical spine 
disability was offered by a certified physician's assistant 
(PA-C) who opined that there was insufficient evidence to 
support a nexus association between the Veteran's current 
cervical spine disability and the inservice spinal anesthesia 
procedure.  Such an individual, identified as a PA, may be 
adequately trained and qualified to conduct physical 
examinations and render opinions if properly supervised by 
appropriate VA personnel.  However, the Veterans Benefits 
Administration Adjudication Procedure Manual M21-1MR, Part 
III, subpart iv, Ch. 2, § D.19.a, clearly requires that 
reports of physical examinations conducted by a PA be signed 
by a physician.  The examination report was not reviewed and 
not signed by a physician, as required.  Therefore, further 
examination of the Veteran is necessary.  See 38 C.F.R. § 
5103A; 38 C.F.R. § 3.159.

In May 2009, the Veteran indicated that he had VA x-rays of 
his spine in 2008.  These records need to be added to the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran report where 
he has received treatment for heart and 
spinal conditions, which are not already 
of record, including VA x-rays of his 
spine in 2008, and records from those 
sources should be requested.  

2. Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of the current heart 
condition.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to address the 
following:

(a) Does the Veteran have a current heart 
disability.  

(b) If so, did the Veteran clearly and 
unmistakably have a heart condition prior 
to beginning his service in February 
1980.

(b) If the Veteran's heart condition is 
determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it is at least as likely 
as not (50 percent or greater 
probability) that the disorder shown 
prior to service underwent a permanent 
increase in underlying pathology, as 
opposed to a mere temporary increase in 
symptomatology, during or as a result of 
the Veteran's service or within one year 
of separation from service (from February 
1983 to February 1984).

(c) If the Veteran has a current heart 
condition which did not preexist service, 
is it at least as likely as not that any 
current heart condition became manifest 
in service, or whether it is at least as 
likely as not that a heart condition 
became manifest within one year of 
separation from service. 

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
physician to determine the nature, 
extent, and etiology of the any spinal 
disability (besides the Veteran's spinal 
scar and skin lesions).  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the Veteran's claims file 
(particularly the inservice anesthesia 
clinical record dated in September 1982) 
and include an annotation in the 
examination report indicating that he/she 
had reviewed the claims file.  Regarding 
any spinal disability, the examiner must 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent); that: it had its onset 
during active service, it was linked to 
the Veteran's inservice spinal anesthesia 
or a spinal arthritic condition became 
manifest within one year of separation 
from service.

4. Then readjudicate the heart and spine 
service connection claims.  If any claim 
continues to be denied, send the Veteran 
and his representative a supplemental 
statement of the case and give them time 
to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


